Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-20-2005

USA v. Otero
Precedential or Non-Precedential: Precedential

Docket No. 02-2624




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Otero" (2005). 2005 Decisions. Paper 1084.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1084


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                          Nos. 01-2468 & 02-2624
                                   _____

                    UNITED STATES OF AMERICA

                                     v.

                        HERBERT L. BENDOLPH,
                                     Appellant at No. 01-2468
                               _____

                    UNITED STATES OF AMERICA

                                     v.

                              JULIO OTERO,
                                        Appellant at No. 02-2624
                                  _____

              On Appeal from the United States District Court
                        for the District of Delaware
                           (D.C. No. 95-cr-00068)
                District Judge: Honorable Sue L. Robinson

              On Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                         (D.C. No. 96-cr-00005-3)
               District Judge: Honorable Sylvia H. Rambo
                                 _____

                         Argued October 26, 2004

                   Reargued En Banc February 23, 2005


                     ORDER AMENDING OPINION
                             _____

Per the direction of the Court, footnote #3 of the opinion filed on May 16, 2005 is
amended as follows:

       Although the court may act upon what plainly appears from the motion,
       attached exhibits and record, not all limitations issues may appear in such
       manner. As such, notice and an opportunity to respond should be afforded
       during the Rule 4 stage. See footnote 15 infra.

        Furthermore, as it appears that the judgment and mandate contained a clerical error
in that those documents incorrectly state that appeal at No. 02-2624 originated from the
United States District Court for the District of Delaware an amended judgment and
mandate shall be issued correcting the clerical error.

                                                        For the Court,

                                                        /s/ Marcia M. Waldron
                                                        Clerk

Date: May 20, 2005
clc\cc: David R. Fine, Esq.               Robert A. Lawton, Esq.
        Marsha A. Sajer, Esq.             Michael Wiseman, Esq.
        Richard G. Andrews, Esq.          Michael J. Bresnick, Esq.
         William A. Behe, Esq.            Theodore B. Smith III, Esq.